

116 S2663 IS: Small Community Transit Improvement Act of 2019
U.S. Senate
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2663IN THE SENATE OF THE UNITED STATESOctober 22, 2019Mr. Moran (for himself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend title 49, United States Code, with respect to apportionments to small transit intensive
			 cities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Community Transit Improvement Act of 2019. 2.ApportionmentsSection 5336(h)(3) of title 49, United States Code, is amended to read as follows:
			
 (3)for fiscal year 2020 and each fiscal year thereafter, of amounts not apportioned under paragraphs (1) and (2), 3 percent shall be apportioned to urbanized areas with populations of less than 200,000 in accordance with subsection (i);.